Fourth Court of Appeals
                                  San Antonio, Texas
                                       JUDGMENT
                                     No. 04-19-00789-CV

                   IN THE INTEREST OF C.D.M. and C.M.M., Children

                  From the 166th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2012-CI-13803
                       Honorable Cathleen M. Stryker, Judge Presiding

    BEFORE CHIEF JUSTICE MARION, JUSTICE ALVAREZ, AND JUSTICE CHAPA

      In accordance with this court’s opinion of this date, appellant’s motion to dismiss appeal
is GRANTED, and this appeal is DISMISSED. Costs of the appeal are taxed against appellant.

       SIGNED April 1, 2020.


                                                _________________________________
                                                Sandee Bryan Marion, Chief Justice